        Case 1:17-cv-05361-VEC Document 234 Filed 10/26/20 Page 1 of 4




STEVEN A. SCHWARTZ
SAS@CHIMICLES.COM



                                                                   October 26, 2020

VIA ECF and EMAIL                                    USDC SDNY
The Honorable Valerie E. Caproni                     DOCUMENT
                                                     ELECTRONICALLY FILED
United States District Court for the
                                                     DOC #:
 Southern District of New York
                                                     DATE FILED: 10/26/2020
40 Foley Square


                                                                     MEMO ENDORSED
New York, NY 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov

       Re:      Snitzer, et al. v. The Board of Trustees of the American Federation of
                Musicians and Employers’ Pension Fund, et al., No. 17-cv-05361-VEC

Dear Judge Caproni:

       Attached is the Mandate issued today by the Second Circuit approving the
Stipulation agreed to by Mr. Stoner and the Parties to voluntarily dismiss Mr. Stoner’s
appeal with prejudice. As reflected in the Stipulation, Mr. Stoner and the Parties are
bearing their own costs and attorneys’ fees incurred in connection with the appeal, and
no money or other consideration has been paid or promised in connection with the
dismissal of the appeal. Accordingly, Plaintiffs withdraw their motion for a Bond (ECF
#226) as moot.

      Thank you for Your Honor’s consideration of this matter and Your Honor’s
courtesies throughout this litigation.

                                                   Respectfully,



                                                   Steven A. Schwartz


cc:    All Counsel of Record (via ECF)
       Mr. Martin Stoner (via email)




HAVERFORD, PA                        WWW.CHIMICLES.COM                          WILMINGTON, DE
                  Case
               Case     20-3228, Document
                    1:17-cv-05361-VEC     40, 10/26/2020,
                                       Document           2959829,
                                                  234 Filed        Page1
                                                            10/26/20     of 22 of 4
                                                                      Page




MANDATE
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 26th day of October, two thousand twenty,

     ____________________________________

     Andrew Snitzer, individually and as representatives of a ORDER
     class of similarly situated persons, on behalf of the        Docket No. 20-3228
     American Federation o Musicians and Employers'
     Pension Plan, Paul Livant, individually and as
     representatives of a class of similarly situated persons, on
     behalf of the American Federation o Musicians and
     Employers' Pension Plan,

     lllllllllllllllllllllPlaintiffs - Appellees,

     v.

     Martin Stoner,

     lllllllllllllllllllllAppellant,

     v.

     The Board of Trustees of the American Federation of
     Musicians and Employers' Pension Fund, Raymond M.
     Hair, Jr., Augustino Gagliardi, Gary Matts, William
     Moriarty, Brian F. Rood, Laura Ross, Vince Trombetta,
     Philip E. Yao, Christopher J.G. Brockmeyer, Michael
     DeMartini, Robert W. Johnson, Alan H. Raphael, Jeffrey
     Ruthizer, Bill Thomas, JoAnn Kessler, Marion Preston,
     Elliot H. Greene, The Investment Committee of the
     Board of Trustees of the American Federation of
     Musicians and Employers' Pension Fund,

     lllllllllllllllllllllDefendants - Appellees.


     Andrea Finkelstein, Maureen B. Kilkelly, Does 1-6,
     Thomas F. Lee, William Foster, Melinda Wagner,
     Harold Bradley, Lovie Smith-Wright,




MANDATE ISSUED ON 10/26/2020
           Case
        Case     20-3228, Document
             1:17-cv-05361-VEC     40, 10/26/2020,
                                Document           2959829,
                                           234 Filed        Page2
                                                     10/26/20     of 32 of 4
                                                               Page




lllllllllllllllllllllDefendants.
_______________________________________

       The parties in the above-referenced case have filed a stipulation withdrawing this appeal
pursuant to FRAP 42.

       The stipulation is hereby "So Ordered".




                                                     For The Court:
                                                     Catherine O'Hagan Wolfe,
                                                     Clerk of Court
          Case 1:17-cv-05361-VEC Document 234 Filed 10/26/20 Page 4 of 4
The Motion for a Rule 7 Bond is hereby dismissed as moot.

The Clerk of Court is respectfully directed to mail a copy of this endorsement to Mr. Stoner and note the
mailing on the docket. The Clerk of Court is further directed to terminate the open motion at Dkt. 226 and
close this case.

SO ORDERED.


                             Date: October 26, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
